Citation Nr: 0416889	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-07 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUE

Entitlement to service connection for infectious 
mononucleosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran had active duty from December 1942 to April 1946.  
The record also reflects he had additional periods of service 
in the Marine Corps Reserve, and he was recalled to active 
duty from June 1951 to February 1955.  He served during both 
World War II and the Korean Conflict, and his awards and 
decorations include the Air Medal (among others) for his 
Marine aviator service during the Korean Conflict.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied service 
connection for residuals of infectious mononucleosis.  It was 
remanded in September 2003 for further due process and 
evidentiary development.  

This case has been advanced on the Board's docket due to the 
veteran's advancing age.  68 Fed. Reg. 53,682 (September 12, 
2003), to be codified at 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

1.  The veteran has a past medical history of infectious 
mononucleosis during service in 1952, which resolved without 
residuals.  

2.  Infectious mononucleosis is not manifested currently. 

3.  Residuals from a past medical history of infectious 
mononucleosis in 1952 are not manifested.  




CONCLUSION OF LAW

Service connection for infectious mononucleosis, or residuals 
thereof, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
connotes many factors but basically it means that the facts, 
shown by evidence, establish that a particular injury or 
disease, resulting in disability, was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  

Certain chronic diseases shall be granted service connection 
if manifested to a compensable degree during the applicable 
presumptive period after service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the in-service condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the in-service condition, see 38 C.F.R. 
§ 3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to show this connection to service, the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the evidence includes the veteran's service 
medical records, VA outpatient treatment records, VA 
examination reports, a May 2002 buddy or lay statement 
offered to show in service incurrence, and internet 
information on the Epstein-Barr virus submitted by his 
accredited representative with the August 2003 written brief 
presentation.  

The veteran claimed service connection for "infectious 
mononucleosis" on his April 2002 application for 
compensation (see April 2002 VA Form 21-526).  He recounted 
his in-service treatment on that form.  He did not indicate 
any other treatment, although VA Form 21-526 instructs him to 
do so in section I.  VCAA notice was sent to him in May 2002, 
and again in December 2003.  The RO also contacted the 
veteran in June 2002 by telephone, and attempted to elicit a 
current condition for which he was attempting to show service 
connection, as merely having had a past condition during 
service does not provide a basis for service connection.  The 
veteran stated that "he was not in good health, but that he 
could not pin point any specific condition he felt was due to 
the claimed in-service injury."  (June 2002 VA Form 119).    

In August 2002, the RO denied the veteran's claim for 
residuals of infectious mononucleosis.  The veteran appealed.  
A September 2003 BVA remand noted that the veteran's VA 
Medical Center (VAMC) records should be obtained.  The RO was 
to request all records since service, with particular 
attention to records from 1998.  

A May 2002 lay statement from the veteran's "buddy" shows 
that he observed the veteran during the time he was medevaced 
in 1952, and that the veteran had lost weight, and his skin 
and eyeballs had a yellow color.  The lay statement also 
suggests that this is usually a sign of jaundice or 
hepatitis.  While the lay statement is accepted for the 
purposes of what the veteran's buddy personally witnessed, 
his comments as to medical etiology or diagnosis cannot be 
accepted, as it is not shown nor contended that he had any 
medical training, education, or expertise to make such 
medical determinations.  See Espiritu v. Derwinski, 2 Vet App 
492 (1992).

Service medical records reveal that in December 1951, the 
veteran had a bout of fever, chills, and a general ill 
feeling, and was similarly symptomatic over the next 2 to 3 
months.  Initial laboratory findings were not revealing, and 
he lost approximately 10 pounds over a 3 to 4 month period.  
He was then seen in June 1952, when his fever eventually 
reached 101.2.  Although the initial diagnosis was a fever of 
an undetermined etiology, he was ultimately diagnosed with 
infectious mononucleosis by a medical professional.  An 
August 1952 clinical note shows that he was discharged to 
duty.  Subsequent service examination reports show that he 
was clinically evaluated as normal in all pertinent aspects, 
and do not reflect any residuals (January 1955 discharge, 
March 1956 promotion exams).  Specifically, although it was 
noted that the veteran was seen in a Navy Hospital in Japan 
for infectious mononucleosis, the physician's summary also 
specifically shows that he made a medical determination that 
there were no defects or diagnoses that were considered 
disabling.  (March 1956 promotion examination report of 
medical history).  

The Epstein-Barr virus Internet information submitted with 
the August 2003 WBP is offered to suggest a possible theory 
of in-service incurrence, as the representative notes that 
the veteran was diagnosed with a fever of undisclosed origin.  
While this diagnosis is carried forward on several medical 
records, as noted above, a careful review of the veteran's 
SMRs reveal that his final diagnosis was infectious 
mononucleosis.  Thus, this evidence is of little probative 
value, as it does not pertain either directly to the veteran, 
or his case.  Infectious mononucleosis in service is proved; 
current Epstein-Barr disability is neither contended nor 
shown.  

Despite all notification attempts, the veteran reported no 
post-service treatment or continuity of symptomatology from 
service to the present, either via his initial VA Form 21-
526, or in response to VA notice letters.  

The VA outpatient treatment records are similarly negative 
for complaints, assessments, or diagnoses for any extant 
infectious mononucleosis disability, or residuals therefrom.  
In fact, a VA examination conducted in order to assist the 
veteran specifically ruled out that possibility.  In 
particular, an April 2003 VA compensation examination report 
shows that the examiner reviewed the claims folder, and noted 
the veteran's medical history.  The examiner noted that when 
asked how the past medical history of infectious 
mononucleosis was affecting him presently, the veteran "said 
that he had hypertension, and that he was hospitalized 
repeatedly" by private doctors for nonspecific problems in 
the past.  The examiner concluded, however, that none of the 
symptoms were related to the infectious mononucleosis.  The 
examiner also noted that he discussed this past medical 
history thoroughly with the veteran, and that he explained to 
the veteran that none of these symptoms were related to the 
infectious disease he suffered in the 1950s.  

The medical evidence does not show that infectious 
mononucleosis, or any residual disability, is currently 
manifested.  In fact, the evidence does not show that the 
veteran has actually claimed that he has current disability 
that is a result of his in-service disease, but only that it 
occurred.  That is, a careful review of his claims file shows 
only that he has claimed a past medical history of having had 
infectious mononucleosis during active service.  While this 
is true, such a claim cannot be granted, as the law precludes 
service connection in cases where there is no current 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  Case law also establishes that in the absence 
of proof of present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 
1131 requires existence of present disability for VA 
compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  Therefore, as the record is devoid of 
evidence showing the presence of any disability related to 
the in-service infectious mononucleosis, the preponderance of 
the evidence is against the veteran's claim and the claim 
must be denied.  

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A and implemented at 38 C.F.R. § 3.159, which amended 
VA's duties to notify and to assist a claimant in developing 
the information and evidence necessary to substantiate a 
claim.  See also 38 U.S.C.A. § 5102.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  Further, in Pelegrini 
v. Principi, 17 Vet. App. 412, 422 (2004), the United States 
Court of Appeals for Veteran Claims (hereinafter  "Court") 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was provided in May 2002, prior to the initial August 
2002 rating decision, and in a December 2003 letter.  Both 
letters advised the veteran of what was needed to 
substantiate the claim, what he needed to submit, what the VA 
would obtain, and the need for the veteran to submit any 
other evidence or information.

Additionally, the RO telephoned the veteran to clarify what 
disability he was claiming due to the mononucleosis in 
service.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Further, the January 
2003 statement of the case (SOC), and the May 2003 and March 
2004 supplemental statements of the case (SSOC) provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding the veteran's 
claims.  By way of these documents, the veteran has been 
specifically informed of the cumulative evidence already 
obtained by VA or provided to VA.  All notice was provided 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thus, the Board observes that the 
veteran has been informed of the evidence he was responsible 
for submitting and what evidence VA would obtain in order to 
substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As this duty has been 
fully satisfied in this case, to decide the appeal would not 
be prejudicial error to the claimant.  No useful purpose 
would be served in remanding this matter for more procedural 
development and a remand would result in unnecessarily 
imposing additional burdens on VA with no possible benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

As a final matter, in a June 16, 2004 written brief 
presentation submitted by the veteran's accredited 
representative, it was argued that the case must be remanded 
as a matter of law, due to the RO's failure to comply with a 
particular remand instruction.  That instruction requested 
that the RO "contact the VA Medical Center in Salt Lake 
City, Utah, and request all records of the veteran's 
treatment since service.  Of particular interest is any 
evidence of treatment in 1998."  The written brief 
presentation argues specifically that the only records 
obtained were from 1997 to 1999 in violation of the remand 
instructions and that remand is required.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance).  

While the representative is correct that the RO must comply 
with BVA remand orders, a close reading of the September 2003 
BVA remand shows that it requested the RO to:  (a)  contact 
the VAMC, and (b) request all records of the veteran's 
treatment since service.  Of particular interest is any 
evidence of treatment since 1998.  

A careful review of the record shows that this was 
accomplished by the RO.  The request worksheet, dated January 
2004, reveals that the RO requested all pertinent records 
from 1955 to present, with specific instructions to recall 
retired records if necessary.  The VAMC provided records 
dating from 1995 through January 2004.  Thus, the RO did 
fully comply with the Board's remand orders to request these 
records, and available records were provided.  Although no 
records are available prior to 1995, the Board notes that 
such records would not, in any event, be relevant to whether 
a disability currently exists, as they would be dated 7 or 
more years prior to the date of claim.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
and has obtained VA examinations.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for infectious 
mononucleosis poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for service connection for infectious 
mononucleosis, or residuals thereof, is denied.  


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



